PER CURIAM
The striking of pleadings and entry of a default judgment for late filing of a pre-trial catalogue and for late filing of answers to interrogatories (no order on motion to compel had been entered) constitutes an abuse of discretion. The Third District has recently held:
“Striking of pleadings and entry of a default judgment and final judgment is too severe a sanction for failure to file a pre-trial catalogue in a non-jury trial where there is no further showing that failure by a Key West attorney to comply with the standard pre-trial order was willful of with flagrant disregard for the court’s authority. ...” Maqueira v. Santiago, So.2d (Fla. 3rd DCA 1981) (Case No. 81-648, opinion filed February 2, 1982 [7 FLW 356] (emphasis added).
*106Obviously, no filing at all is infinitely worse then filing untimely. Here, as in Maqueta, there is no showing of willfulness or flagrant disregard for the court’s authority.
Reversed.